    Case 6:21-cv-00016 Document 98-1 Filed on 09/01/21 in TXSD Page 1 of 13




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                VICTORIA DIVISION

__________________________________________
                                          )
STATE OF TEXAS, STATE OF LOUISIANA        )
                                          )
                              Plaintiffs, )
            v.                            )
                                          )                        No. 6:21-cv-00016
UNITED STATES OF AMERICA, et al.          )
                                          )
                              Defendants. )
__________________________________________)

                             DECLARATION OF MARC A. RAPP


I, Marc Rapp, declare the following under 28 U.S.C. § 1746, and state that under penalty of perjury the

following is true and correct to the best of my knowledge and belief:

       PERSONAL BACKGROUND

1. I am currently employed by the U.S. Department of Homeland Security (DHS), U.S.

   Immigration and Customs Enforcement (ICE), Enforcement and Removal Operations (ERO),

   as the Assistant Director for the Law Enforcement Systems and Analysis (LESA) division. I

   have held this position since January 31, 2021. I previously held the same position from May

   2013 until May 2015. Prior to rejoining LESA, I served as the Deputy Attaché for Removals

   at the ICE Attaché Office in Rome, Italy from September 2016 until January 2021. During

   my tenure at ICE ERO, I have also served as the Deputy Assistant Director for Domestic

   Operations from May 2015 until September 2016, the Deputy Assistant Director for the

   Secure Communities Program from January 2009 until May 2013, and the Unit Chief for the

   Criminal Alien Program from November 2007 until January 2009. I have been employed by




                                                                                              1
    Case 6:21-cv-00016 Document 98-1 Filed on 09/01/21 in TXSD Page 2 of 13




   ICE, and its predecessor agency, the former Immigration and Naturalization Service, since

   November 1994.

2. As the Assistant Director, I am responsible for the effective and proficient performance of

   LESA units, including the Statistical Tracking Unit, Data Quality and Integrity Unit, Strategy

   and Operational Analysis Unit, Information Technology Management Unit, and the

   Deployment and Transformation Unit.

3. LESA is responsible for helping inform the development of ERO strategies and supporting

   continuous enhancement of ERO business processes to execute those strategies. Through

   data collection and analysis and technology and process improvements, LESA delivers tools,

   studies, and recommendations to assist ICE’s decision-making and planning (strategic,

   business, and operational). LESA studies ICE’s operations and resources (personnel,

   processes, technology, and infrastructure) to find areas for continuous improvement. LESA’s

   five operational units ensure the right resources are in the right place, and that agency-wide,

   ICE is making informed decisions.

4. I am familiar with this Court’s August 19, 2021 opinion and order imposing reporting

   requirements to ensure compliance with the preliminary injunction issued the same day. I am

   also familiar with this Court’s August 23, 2021 order modifying those reporting requirements

   as well as the administrative stay orders issued by this Court and the Fifth Circuit Court of

   Appeals on August 23 and August 25, 2021, respectively.

       ICE PRACTICES NATIONWIDE

5. As an operational program of ICE, ERO is responsible for the planning, management, and

   direction of broad programs relating to the supervision, detention, and removal of noncitizens

   from the United States under U.S. immigration laws. ERO’s statutory responsibilities


                                                                                                     2
    Case 6:21-cv-00016 Document 98-1 Filed on 09/01/21 in TXSD Page 3 of 13




    include the detention, as appropriate, of noncitizens during the pendency of proceedings to

    determine whether they will be removed from the United States, as well as noncitizens

    subject to administratively final removal orders, pending their removal from the United

    States.

        INTEROPERABILITY AND IMMIGRATION DETAINERS

6. ICE ERO typically learns that a possible foreign national has been taken into federal, state,

    local, or tribal criminal custody through an automated nationwide federal information-

    sharing program referred to as Federal Bureau of Investigation (FBI)/DHS Interoperability.

    After an individual is fingerprinted during the booking process, his or her fingerprints are

    sent to the FBI, after which they are automatically transmitted to DHS’s Automated

    Biometric Identity System (IDENT). If there is a match in IDENT, information about that

    individual is automatically sent to ICE in near-real time as a biometric Immigration Alien

    Query (IAQ).

7. ICE ERO additionally receives information and data from federal, state, local, tribal, and

    international law enforcement agencies when they manually submit biographic inquiries to

    the ICE Law Enforcement Support Center (LESC) regarding the immigration status of

    presumed foreign nationals who have been arrested or are under investigation. These

    biographic inquiries are referred to as biographic IAQs. The IAQ process is facilitated

    through direct connectivity to and from the law enforcement community and ICE using the

    secure International Justice and Public Safety Network (NLETS). 1

8. Upon receipt of both biographic and/or biometric IAQs, ICE conducts research in federal

    data repositories to determine, where possible, the immigration status of the individual and


1
 Originally, NLETS was the National Law Enforcement Telecommunications System. The name has since
changed, but the former acronym is still used.

                                                                                                    3
    Case 6:21-cv-00016 Document 98-1 Filed on 09/01/21 in TXSD Page 4 of 13




    transmits a response, called an Immigration Alien Response (IAR). Biographic IARs are

    transmitted from ICE to the State Identification Bureau and/or the requesting law

    enforcement agency – through NLETS. Biometric IARs are transmitted back through the

    Interoperability process. ICE ERO also transmits a copy of the IAR to the ICE ERO field

    office responsible for the geographic area in which the law enforcement agency has

    jurisdiction through Alien Criminal Response Information Management System (ACRIMe)

    Field, a web-based application designed to help users at the ICE ERO Pacific Enforcement

    Response Center (PERC) and ERO field offices process IARs. The use of these information-

    sharing formats ensures agency security due to the sensitive nature of the information

    provided to, and from, ICE.

9. For cases that are processed via biometric interoperability, a range of different databases are

    employed, including:

            a. ACRIMe System, which contains information extracted from ten separate DHS

                and Department of Justice (DOJ) databases;

            b. The Department of State Consular Consolidated Database (CCD); and

            c. TECS. 2

10. Based on this research, ICE personnel make enforcement decisions regarding whether to

    place detainers on individuals in criminal custody. Detainers are an important public safety

    tool ICE officers frequently use to ensure that federal, state, and local law enforcement

    agencies managing jails and prisons around the country are aware of ICE’s interest in taking

    custody of removable noncitizens in their custody. ICE detainers are non-binding requests

    by ICE for the receiving law enforcement agency to both: (1) notify ICE as early as


2
 No longer an acronym, TECS is the updated and modified version of the former Treasury Enforcement
Communications System.

                                                                                                     4
    Case 6:21-cv-00016 Document 98-1 Filed on 09/01/21 in TXSD Page 5 of 13




   practicable, at least 48 hours, if possible, before a removable noncitizen is released from

   criminal custody; and (2) maintain custody of the noncitizen for a period not to exceed 48

   hours beyond the time the noncitizen would otherwise have been released to allow ICE to

   assume custody. ICE issues detainers, using DHS Form I-247A, Immigration Detainer –

   Notice of Action, where it has probable cause to believe an individual is a removable

   noncitizen.

11. In some cases, officers at the responsible ICE ERO field office process and issue detainers.

   In other cases, officers at the PERC reviewing cases for field offices nationwide may lodge a

   detainer with an administrative warrant. It is important to note that not all detainers are

   processed using the information contained in ACRIMe and that information can be extracted

   directly from the databases listed above or obtained by an in-person interview(s) conducted

   by the field office. In cases in which officers at the PERC process and deliver the detainer to

   the local law enforcement agency, the responsible field office will receive copies of the

   IAR, any other documents produced, and officer case comments via ACRIMe Field. The

   local field office will then await notification from the local law enforcement agency that the

   individual is being released, relying on local protocols to research the case via available

   databases, and review of the paper A-File when possible, to determine if enforcement action

   is appropriate as a matter of law and discretion.

12. Due at least in part to the fact that ICE must rely upon and independently verify information

   reported by state and local databases, it is exceedingly difficult, if not impossible, to maintain

   and track certain data in a single centralized data repository. This is further complicated by

   numerous state and local laws and policies which restrict ICE access to facilities and

   databases.



                                                                                                    5
    Case 6:21-cv-00016 Document 98-1 Filed on 09/01/21 in TXSD Page 6 of 13




13. As of August 29, 2021, approximately 96,689 detainers issued between fiscal years 2018 and

   2021 are currently active. But because ICE detainers are merely requests, an increasing

   number of jurisdictions are not cooperating with ICE and are not honoring ICE detainers.

   Many state and local law enforcement agencies decline to notify ICE of an upcoming release,

   even when a detainer has been lodged. This may be due to information-sharing restrictions

   in state, local laws/ordinances, or as a matter of policy. As of July 19, 2021, 463 jails were

   identified as uncooperative, impacting 19 field offices, and 156 were identified as providing

   limited cooperation, impacting 11 field offices. Even in jurisdictions willing to cooperate

   with ICE, some law enforcement agencies may be apprehensive about honoring detainers or

   otherwise working with ICE given their potential exposure to civil liability for holding

   individuals on detainers and the costs incidental to immigration-related detention and

   litigation. There are also many instances in which ICE is notified about a release after it has

   already occurred, or notification of an individual’s release from custody is made on such

   short notice that ICE is unable to travel to the law enforcement agency to make an arrest

   immediately upon release. There are also instances when ICE lodges a detainer in one

   jurisdiction, and a noncitizen is later transferred to another jurisdiction that fails to notify ICE

   of the noncitizen’s release.

14. ICE officers can “lift,” or cancel, detainers in the system if they are no longer considered

   active. Reasons for lifting a detainer range from the noncitizen being transferred to ICE and

   booked into ICE custody, to more unusual circumstances such as an individual dying before

   being released from state criminal custody. ICE’s database currently provides a total of nine

   different detainer “lift codes” designed to record the lifting of the detainer and the reason

   behind it. Guidance has been provided to officers explaining each of the lift codes, when



                                                                                                     6
    Case 6:21-cv-00016 Document 98-1 Filed on 09/01/21 in TXSD Page 7 of 13




   they should be used, and how to record lodging and lifting detainers in ICE systems of

   record. With a growing number of law enforcement entities not honoring detainers, the

   reasons why a detainer may be lifted has grown beyond the existing lift codes, resulting in an

   increased use of a generic catch-all code that was initially intended to only capture

   uncommon or unforeseen lift reasons. When this code is selected, the specific reason for

   lifting the detainer is not captured.

15. In order to capture the information requested by the Court, ERO would have to make system

   modifications adding more lift codes to the system to minimize the use of the generic catch-

   all category, as well as issue guidance to its approximately 6,100 officers nationwide to

   ensure accurate reporting. This would require additional time for development.

16. In addition, when a state or local law enforcement agency releases a noncitizen without

   notifying ICE of the release, the requirement to lift the detainer may not be known for an

   extended period of time. ICE often remains unaware of the release until the noncitizen is

   subsequently encountered again, possibly months or years later. The detainer lift code that is

   entered after the subsequent encounter would be the only record available of a possible non-

   arrest at the time of release. As a result, monthly reporting provided to this Court may

   include individuals released prior to the reporting period, but whose release only came to the

   attention of ICE during the previous month.

17. For these reasons, ICE is generally unable to statistically report with precision the exact

   number of individuals who were released from state or local criminal custody in any given

   month, and who were not immediately detained by ICE. Absent clarification or modification

   of the court’s reporting requirements, I believe it is unlikely that ICE would be able to

   provide full and accurate reporting consistent with those requirements.



                                                                                                  7
    Case 6:21-cv-00016 Document 98-1 Filed on 09/01/21 in TXSD Page 8 of 13




18. Based on my current understanding of systems capabilities, I believe ICE maintains a

   contemporaneous record of the name of an officer who lifts a detainer.

       CUSTODY DETERMINATIONS

               8 U.S.C. § 1226(c)

19. Where ICE officers have determined that they have the legal authority to lodge a detainer

   against an individual, ICE officers generally do not assess, and record, at that time what

   statutory authority will govern the individual’s immigration detention.

20. The immigration laws generally provide the agency with a period of 48 hours from the time

   of arrest to make a custody determination. During the custody determination process, ICE

   assesses whether the noncitizen should be detained or released, and if released, any

   conditions of release that should be imposed. It is subsequent to taking custody, that an ICE

   officer must consider whether an individual in ICE custody is subject to 8 U.S.C. § 1226(c)

   and its restrictions on release. The custody determination for noncitizens detained pursuant

   to 8 U.S.C. § 1226 is documented on DHS Form I-286, Notice of Custody Determination,

   which informs the noncitizen if he or she will be detained or released, and if released, any

   conditions on such release. It also provides the noncitizen with the opportunity to request an

   immigration judge review of the custody determination. It does not, however, include a

   formal determination of whether the noncitizen is specifically subject to 8 U.S.C. § 1226(c).

21. An officer’s determination whether a detained individual is subject to 8 U.S.C. § 1226(c) is

   often a complicated inquiry that may entail additional investigation and analysis, including,

   but not limited to, obtaining additional documents (e.g., the record of conviction, charging

   instrument, written plea agreement, transcript of plea colloquy, jury instructions, or any

   explicit factual finding by the trial judge). And, due to the legal complexity of applying


                                                                                                   8
    Case 6:21-cv-00016 Document 98-1 Filed on 09/01/21 in TXSD Page 9 of 13




   grounds of removability based on state convictions, officers also routinely have to consult

   with agency counsel before a custody decision can be made. In addition, I am told that case

   law in this area can often change and a state conviction that would render a noncitizen

   subject to 8 U.S.C. § 1226(c) at the time the detainer was placed may no longer subject a

   noncitizen to 8 U.S.C. § 1226(c) when ICE is notified of release. I also understand that

   variations in case law are such that a conviction may give rise to grounds of removability

   (and potentially trigger 8 U.S.C. § 1226(c)) in one jurisdiction but not in another. Because

   these complexities require case-by-case review and local coordination, ICE rarely knows in

   advance whether a noncitizen would be covered by 8 U.S.C. § 1226(c) should ICE take

   custody. In fact, I have been informed that while individuals subject to 8 U.S.C. § 1226(c)

   are not eligible for release on bond, they are eligible for what to is referred to as a “Joseph

   hearing” in which an immigration judge will determine whether he or she is “properly

   included” in the scope of 8 U.S.C. § 1226(c). See 8 C.F.R. § 1003.19(h)(2)(i)(D).

22. Rather than broadly reporting all noncitizens released from criminal custody who are covered

   by or subject to specific custody requirements, which is likely impossible given the

   limitations described above, ICE may be able to introduce new system modifications to draw

   from reasonably accessible ICE data that may be collected through automated queries to

   identify individuals: (1) for whom an immigration detainer had been lodged by ICE; (2) who

   are potentially subject to charges of removability listed in 8 U.S.C. § 1226(c)(1)(A)-(D),

   based on information drawn from accessible ICE data; (3) for whom ICE had actual

   knowledge the previous month that he or she was released from criminal custody; and (4)

   who were not detained by ICE immediately upon their release from criminal custody.




                                                                                                     9
   Case 6:21-cv-00016 Document 98-1 Filed on 09/01/21 in TXSD Page 10 of 13




23. Those system modifications would enable ICE to provide much, but not all, of the

   information included in paragraph 3 of the Court’s initial reporting order. ICE will rely on

   the removal charges available in ICE data systems associated with a noncitizen when

   assessing whether or not a noncitizen may be subject to 8 U.S.C. § 1226(c). This requires

   that the officers who are recording the lifting of the detainer correctly link that case to any

   prior encounters ICE has had with the noncitizen. ICE will provide guidance reminding

   officers to properly link these cases in the system so that the information on removal charges

   can be captured accurately for reporting purposes. In addition, ICE is proposing to modify

   existing detainer lift codes and add new ones in its system of record. These steps will also

   require additional guidance and training for officers to ensure they are used for the intent

   designed. Although ICE would be unable to report “determinations” regarding the

   applicability of 8 U.S.C. § 1226(c), as such determinations would not have been made at the

   time the decision is made whether to lift a detainer it can provide reporting on the individuals

   who have been charged with removability, or against whom a detainer has been lodged,

   based upon grounds of removability included in 8 U.S.C. § 1226(c)(1)(A)-(D). This data set

   may be over-inclusive because it may include, for example, individuals who have previously

   been described in 8 U.S.C. § 1226(c)(1)(A)-(D) but who may have received post-conviction

   relief from a state or federal court that materially changes their amenability to removal. It

   may also be under-inclusive because, for example, a ground of removability listed in 8

   U.S.C. § 1226(c)(1)(A)-(D) does not need to be charged as the basis of removal in order to

   trigger mandatory detention. See Matter of Kotliar, 24 I&N Dec. 124, 126-27 (BIA 2007).

   And, because a criminal charge alone (as opposed to a conviction) will not generally trigger 8




                                                                                                     10
   Case 6:21-cv-00016 Document 98-1 Filed on 09/01/21 in TXSD Page 11 of 13




   U.S.C. § 1226(c), noncitizens with pending criminal charges may shift from being subject to

   8 U.S.C. § 1226(a) to § 1226(c) upon being convicted.

24. Additionally, the changes proposed here would likely take weeks to fully implement.

   Additional quality checks and guidance would be required, particularly at the outset, to

   ensure that compliant data entry is performed for retrieval of relevant reporting information.

   While the additional time afforded in the Court’s August 23, 2021 modification order is a

   means to that end, it does not provide sufficient time to collect, consolidate, and perform

   quality control on data, to include identifying and removing information prohibited from

   disclosure pursuant to 8 U.S.C. § 1367 (prohibiting the disclosure of information, even to a

   court, of “any information” relating to certain noncitizens, including victims of certain

   criminal activity or severe forms of trafficking), before submitting to the Court. Increasing

   the time in which ICE may provide its monthly report from the first business day after the 5th

   of each month to the first business day after the 15th of the month would likely enable ICE to

   provide responsive and accurate data. Even so, I expect that the quality of the data will

   improve as officials have more time to internalize applicable guidance.

              8 U.S.C. § 1231(a)

25. Similar to determinations regarding whether a noncitizen is subject to mandatory custody

   pursuant to 8 U.S.C. § 1226(c), ICE officers do not assess detention or commencement of the

   “removal period” under 8 U.S.C. § 1231(a)(1) until after the noncitizen is taken into ICE

   custody. A determination of whether the “removal period” under § 1231(a)(1) has

   commenced for any noncitizen requires an assessment of the facts pertinent to each

   individual and cannot be completed solely by a review of ICE data systems. Rather, this

   assessment may require an interview of the noncitizen and a manual review of DHS official



                                                                                                   11
   Case 6:21-cv-00016 Document 98-1 Filed on 09/01/21 in TXSD Page 12 of 13




   records including the paper A-File. ERO databases do not automatically update when an

   order of removal is issued by DOJ’s Executive Office for Immigration Review (EOIR) or

   when it becomes administratively final.. The analysis therefore also requires manual review

   of court records due to the fact that the filing of a petition for review and issuance of a

   judicial stay issued by a federal court operates to delay commencement of the removal

   period, and ascertaining whether a petition for review was filed or a judicial stay of removal

   was issued requires case-by-case manual review by ERO personnel.

26. Although compliance with the terms of the Court’s original reporting order are likely

   impossible for ERO, the following modifications may help the agency comply while also

   providing the Court with the kind of information it seeks. Specifically, ICE should be able to

   introduce system modifications to draw from reasonably accessible ICE data that may be

   collected through automated queries to identify individuals: (1) for whom an immigration

   detainer had been lodged by ICE; (2) who were at the time of release from criminal custody

   subject to an administratively final removal order; (3) for whom ICE had actual knowledge

   the previous month that he or she was released from criminal custody; and (4) who were not

   detained by ICE immediately upon their release from criminal custody.

27. This approach will undoubtedly result in over-inclusive reporting because it will include

   individuals with an administratively final removal order, but who would not yet be in the

   statutory removal period even if taken into ICE custody in light of a pending petition for

   review and the issuance of a judicial stay of removal.

This declaration is based upon my personal and professional knowledge, information obtained

from other individuals employed by ICE, and information obtained from various records and




                                                                                                 12
   Case 6:21-cv-00016 Document 98-1 Filed on 09/01/21 in TXSD Page 13 of 13




systems maintained by DHS. I provide this declaration based on the best of my knowledge,

information, belief, and reasonable inquiry for the above captioned case.




Signed on the 1st day of September, 2021



    MARC A Digitally     signed by
                MARC A RAPP
                Date: 2021.09.01
    RAPP
___________________________________
                22:10:14 -04'00'

Marc A. Rapp
Assistant Director for Law Enforcement Systems and Analysis
ICE Enforcement and Removal Operations




                                                                                           13
